DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e).
Status of the Claims
Claims 1, 8, 17-18, 27-28, 49, 51, 60, 65-66, 71, 83-84, 86, 91, 93, 102, 110 are pending.
Claims 8, 17-18, 27-28, 49, 51 and 110 are withdrawn as being directed to a non-elected invention.
Claims 60, 65-66, 71, 83-84, 86, 91, 93, 102 are examined herein.
Election/Restrictions
Applicant’s election without traverse of the invention of Group II and the species of SEQ ID NO:1098, 1106 in the reply filed on 12/23/2020 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 60, 65-66, 71, 83, 93 and 102 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a natural phenomenon, without significantly more. The claims recite a synthetic combination comprising a plant element of a plant comprising at least a first and a second endophyte population heterologously 
Applicant provides as follows on page 21 of the Specification:  “As used herein, a “synthetic combination” is the combination of a plant element, seedling, or whole plants and a plurality of endophytes, combined by human endeavor, in which one or more of the plurality of endophytes are heterologously disposed, said combination which is not found in nature.”  Applicant further provides on page 22 “As used herein, an endophyte is “heterologously disposed” when mechanically or manually applied, artificially inoculated or disposed onto or into a plant element, seedling, plant or onto or into a plant growth medium or onto or into a treatment formulation so that the endophyte exists on or in said plant element, seedling, plant, plant growth medium, or treatment 
While the recitation of a “synthetic combination” and “heterologously disposed” as defined by Applicant ostensibly limit the claimed subject matter to non-natural phenomena, the Applicant states on pages 91-92 as follows:  “Pairs of endophytes for crop improvement were selected based on their co-occurrence frequency profiles in subsets of the sample collection, where the subsets of samples shared some identification feature (for example, but not limited to, samples from dicot plants, samples from monocot plants, and samples from root). Exemplary pairs of endophytes are described in Tables 10-16, and their corresponding 16S (bacterial) or ITS (fungal) sequences are in the sequence listing as SEQ ID NO: 1-1703.”  Further, Table 1 shows that many of the plants sampled included were wild plants, such as a wild soybean plant.  
As such, it appears that despite the recitation of a “synthetic combination” and “heterologously disposed”, the combinations of plants and endophytes as encompassed by the claims explicitly include combinations that occur naturally.  The terms “synthetic combination” and “heterologously disposed” as defined by Applicant are primarily directed to mechanisms by which the claimed composition is assembled.  However, the claims are directed to products and insofar as the limitations apply in the context of a “product by process”, MPEP 2113 provides "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 86 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 86 recites the limitation "1x102 CFU or spores/per seed to about 1x108 CFU or spores/per seed " with reference to Claim 60.  There is insufficient antecedent basis for this limitation in the claim.  Claim 60 does not recite any seeds.  As such, the limitations with respect to spores/per seed lack proper antecedent basis.  The claim is interpreted to mean that the plant parts of Claim 60 are seeds and that the concentration is applicable to the seeds.  This interpretation does not relieve Applicant of the duty to amend the claim to alleviate this deficiency.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 60, 65-66, 71, 83-84, 91, 93, 102 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. (US 20020142917 A1) taken with evidence of GenBank Accession NR_041978, dated 08/08/2011 and GenBank Accession AF394537, dated 07/02/2002.
Applicant claims a synthetic combination comprising a plant element of a plant comprising at least a first and a second endophyte population heterologously disposed to the plant element, wherein the first endophyte comprises a first nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column B of a pair of endophytes listed in any of Tables 10-16 and the second endophyte comprises a second nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column D of the pair, wherein the endophyte populations are present in an effective amount capable of modulating a trait of agronomic importance in a plant comprising or derived from said synthetic combination, as compared to a 
	The term “modified” in claim 91 is defined by the Specification on page 23 as follows:  “As used herein, a microbe or plant or plant element is “modified” when it comprises an artificially introduced genetic or epigenetic modification.”
Triplett et al. teaches a method of enhancing the growth of a plant by inoculating the plant with an effective quantity of endophytic bacteria selected from a group including 2 Herbaspirillum strains, 2 Pantoea agglomerans strains, 2 Klebsiella pneumonia strains including strain 342 and one Gluconacetobacter diazotrophicus strain.  (Claims 6-10).  Triplett et al. teaches that the Pantoea agglomerans strains were isolated from switchgrass plants and that the Klebsiella pneumonia strains were isolated from maize cultivars in Mexico and Wisonsin. (¶ 0017).  Triplett et al. teaches that the bacteria may be applied as a seed coating (Claim 11). Triplett et al. teaches working examples by which inoculation of  three wheat cultivars by the Klebsiella pneumonia and Pantoea agglomerans strains produced significant increases in growth (Table 1) and inoculation of pioneer hybrid maize plants by the same strains produced significant 
An alignment between the 16SrRNA sequence of Pantoea agglomerans strain DSM 3493, as evidenced by GenBank Accession NR_041978, dated 08/08/2011 and the instant SEQ ID NO:1106 showing over 99% identity is as follows:


Score	Expect	Identities	Gaps	Strand
477 bits(248)	6e-139	252/254(99%)	0/254(0%)	Plus/Plus

Query  1    ATACGGAGGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTCTG  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  489  ATACGGAGGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTCTG  548

Query  61   TTAAGTCAGATGTGAAATCCCCGGGCTTAACCTGGGAACTGCATTTGAAACTGGCAGGCT  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  549  TTAAGTCAGATGTGAAATCCCCGGGCTTAACCTGGGAACTGCATTTGAAACTGGCAGGCT  608

Query  121  TGAGTCTCGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGA  180
            ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  609  TGAGTCTTGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGA  668

Query  181  GGAATACCGGTGGCGAAGGCGGCCCCCTGGACGAAGACTGACGCTCAGGTGCGAAAGCGT  240
            |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Sbjct  669  GGAATACCGGTGGCGAAGGCGGCCCCCTGGACAAAGACTGACGCTCAGGTGCGAAAGCGT  728

Query  241  GGGGAGCAAACAGG  254
            ||||||||||||||
Sbjct  729  GGGGAGCAAACAGG  742

Because the 16SrRNA sequence is highly conserved across species, it is reasonable to conclude that the Pantoea agglomerans strains taught by Triplett et al. have more than 97% identity to SEQ ID NO:1106.
An alignment between the 16SrRNA sequence of Klebsiella pneumonia 342, as evidenced by GenBank Accession AF394537, dated 07/02/2002 and the instant SEQ ID NO:1098 showing over 97% identity is as follows:


Alignment statistics for match #1

448 bits(233)	3e-130	247/254(97%)	0/254(0%)	Plus/Plus

Query  1    ATACGGAGGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTCTG  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  489  ATACGGAGGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGCGCACGCAGGCGGTCTG  548

Query  61   TCAAGTCGGATGTGAAATCCCCGGGCTCAACCTGGGAACTGCATCCGAAACTGGCAGGCT  120
            | ||||| ||||||||||||||||||| ||||||||||||||||  ||||||||||||||
Sbjct  549  TTAAGTCAGATGTGAAATCCCCGGGCTTAACCTGGGAACTGCATTTGAAACTGGCAGGCT  608

Query  121  TGAGTCTCGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGA  180
            ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  609  TGAGTCTTGTAGAGGGGGGTAGAATTCCAGGTGTAGCGGTGAAATGCGTAGAGATCTGGA  668

Query  181  GGAATACCGGTGGCGAAGGCGGCCCCCTGGACGAAGACTGACGCTCAGGTGCGAAAGCGT  240
            |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Sbjct  669  GGAATACCGGTGGCGAAGGCGGCCCCCTGGACAAAGACTGACGCTCAGGTGCGAAAGCGT  728

Query  241  GGGGAGCAAACAGG  254
            ||||||||||||||
Sbjct  729  GGGGAGCAAACAGG  742

Triplett et al. does not explicitly teach that a combination of, for example, one of the Pantoea agglomerans strains and Klebsiella pneumonia 342 are used together.
It would have been prima facie obvious at the time of filing to modify the method of Triplett et al. to produce a combination of a plant such as wheat or maize, further comprising combinations of endophytic bacteria as taught by Triplett et al. inoculated onto the plants, including a combination comprising one or more of the Pantoea agglomerans strains and Klebsiella pneumonia 342, among others.  One having ordinary skill in the art would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  (MPEP 2144.06).  Because Triplett et al. teaches that the Pantoea agglomerans strains and Klebsiella pneumonia 342 strain individually .  
Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. (US 20020142917 A1) further in view of Medina-Vega (US 20060178269 A1).
Applicant claims a synthetic combination comprising a plant element of a plant comprising at least a first and a second endophyte population heterologously disposed to the plant element, wherein the first endophyte comprises a first nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column B of a pair of endophytes listed in any of Tables 10-16 and the second endophyte comprises a second nucleic acid sequence having at least 97% identity to a nucleic acid sequence selected from column D of the pair, wherein the endophyte populations are present in an effective amount capable of modulating a trait of agronomic importance in a plant comprising or derived from said synthetic combination, as compared to a reference isoline plant not comprising or not derived       Application No.: 16/064,920from the synthetic combination (Claim 60), the synthetic combination claim 60, wherein the effective amount is from about 1x102 CFU or spores/per seed to about 1x108 CFU or spores/per seed (Claim 86).
The teachings of Triplett et al. as they are applied to Claims 60, 65-66, 71, 83-84, 91, 93, 102 are set forth previously herein and are incorporate herein by reference.
2 CFU or spores/per seed to about 1x108 CFU or spores/per seed.
Medina-Vega teaches a method for enhancing plant productivity and health by a treatment process including: (a) physiologically conditioning plant roots with a root conditioning agent, and (b) inoculating the treated roots with a microbiologic formulation, wherein the formulation includes bacteria selected from endophytes such as Pantoea sp. and other species closely related to Klebsiella sp. where the formulation comprises the bacteria in a concentration of 1x102 CFU to 1x1012 CFU per gram or ml (Claims 1, 5, 9, 10). 
It would have been prima facie obvious at the time of filing to modify the method of Triplett et al. as applied previously herein such that the amount effective to cause the increase in biomass or yield was about 1x102 CFU or spores/per seed to about 1x108 CFU or spores/per seed.  MPEP 2144.05 provides that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” Here, an obvious combination of the bacteria taught by Triplett et al. in a concentration of 1x102 CFU or spores/per seed to about 1x108 CFU or spores/per seed would have been further obvious.  The application of a formulation comprising the bacteria in the recited concentration range would be obvious in the form of a maize or wheat seed coating in view of the teachings of Medina-Vega, which teaches an overlapping concentration range in weights and volumes comparable to the weight of maize (~0.1g) and wheat seeds (~0.05g).  As such, the claim is obvious in view of the teachings of the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES LOGSDON/Examiner, Art Unit 1662